                 Case
                  Case2:20-cr-00151-RAJ
                        1:20-mj-00775-JKL Document
                                           Document18-4
                                                    3 Filed
                                                        Filed09/18/20
                                                              09/21/20 Page
                                                                        Page1 1ofof2 2


AO 98 (Rev 12111) Appearance Bond



                                    UNITED STATES DISTRICT COURT                                                        FILED IN OPEN COURT
                                                                      for the                                                U.S.o,C. Atlanta
                                                                                                                                        -



                                                         Northern District of Georgia                                        SEP 182020
                   United States of America                                )                                          JAMEs N. HATTEN Clerk
                              V.                                           )                                        By:     14k-i
                                                                                Case No. 1 :20-MJ-775                          ~  I Deputy Cleric

                     HADISNUHANOVIC                                        )
                             Defendant

                                                           APPEARANCE BOND

                                                           Defendant’s Agreement
1,                    HADIS NUHANOVIC                           (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
               X )       to appear for court proceedings;
               X )        if convicted, to surrender to serve a sentence that the court may impose; or
               X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (1) This is a personal recognizance bond.
        (2) This is an unsecured bond of$                 /0    cci    0

        (3) This is a secured bond of$                                                ,secured by:

                 (a) $                               ,   in cash deposited with the court.

              ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including claims on it — such as a lien mortgage or loan   and attach proof of
                 ownership and value):



                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

                 (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and ident(ft the surety):




                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                 Case
                  Case2:20-cr-00151-RAJ
                        1:20-mj-00775-JKL Document
                                           Document18-4
                                                    3 Filed
                                                        Filed09/18/20
                                                              09/21/20 Page
                                                                        Page2 2ofof2 2


                                                                                                                                              Page 2

AO 98 (Rev 12/Il) Appearance Bond



Release of the Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                                  Declarations

Ownership of the Property. I, the defendant            —   and each surety   declare under penalty of perjury that:
         (1)       all owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.
Acceptance. I, the defendant     and each surety have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.



I, the defendant    and each surety      declare under penalty of peijury that this information is true.            28 U.S.C.      § 1746.)

Date:       ~/
            /
               7/jo
                    /
                             ~‘                                                ~t~              Deftndant ‘s signature



                Surety/property owner — printed name                                   urety/propefly owner — signature and date



                Surety/property owner — printed name                                  Surety/property owner — signature and date



                Surety/property owner — printed name                                  Surety/property owner — signature and date




                                                                         CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
